cca_2015030915192710 id uilc number release date from sent monday march to cc bcc subject fw fyi - alert issued for general welfare claims postu-105138-15 in the case of taxpayers with unpaid assessments for years for the short answer is which the act deems the welfare_payments non-taxable the irs may make an abatement how far back the act goes in deeming welfare benefits non-taxable is i believe a question for -------- or ----- the decision whether to abate or not isn’t reviewable in a pre-payment forum accordingly the taxpayer could not challenge at appeals or in tax_court a decision not to abate instead the taxpayer would have to pay the tax and sue for a refund in a case where the irs assessed following examination the question isn’t one of refunding but rather of abating some or all of the assessment although sec_6404 prohibits taxpayers from filing claims for abatement of income_tax assessments taxpayers may make informal claims eg in front of appeals in a collection hearing during the audit_reconsideration process or when itg is processing refund claims under the act and pursuant to sec_6404 the irs is authorized to abate the unpaid portion of any assessment which is excessive in amount the timeframe for such abatements would appear to be as long as sec_6511 does not bar a refund so long as the taxpayer is not fully paid whether she has made payments or not isn’t important for the abatement question but the amount of any payments will determine whether there is an overpayment and if there is then the usual refund rules will apply if this issue comes up in the context of a collection_due_process_hearing and the irs assessed after issuing a notice_of_deficiency that the taxpayer received or after the taxpayer had some other opportunity to challenge the assessment then sec_6330 precludes the taxpayer from raising a challenge to the existence or amount of the liability ie the taxpayer no longer has a right to raise such a challenge in the appeals officer’s sole discretion however the appeals officer may consider the existence or amount of the underlying tax_liability or other such precluded issues at the same time as the cdp hearing sec_301_6330-1 q a a-e11 such consideration is not properly part of the cdp_notice of determination and will not be subject_to judicial review id please let me know if you have further questions thank you ---------- ------------------------------------------------ ------------------------------------ ----------------------------------- ------------------------------------------------
